     Case 3:17-cv-01362 Document 50 Filed 01/16/20 Page 1 of 2 PageID #: 977



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

       Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

       Plaintiff,

v.                                           CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                     ORDER

       A status conference in these cases is hereby SCHEDULED for

January 27, 2020, at 2:30 p.m., in Charleston.             On or before

January 23, 2020, the parties are hereby ORDERED to file a

statement, of no more than ten (10) pages in length, setting out

their positions with regard to the current posture of these

cases.     These statements should be no longer than ten (10) pages

in length and include any information that the parties believe

would be helpful to the court.         These statements should, at a

minimum, answer the following questions:
  Case 3:17-cv-01362 Document 50 Filed 01/16/20 Page 2 of 2 PageID #: 978



     1)   Are these cases ready for trial?             If not, why not?          If

          not presently ready for trial, when do you anticipate

          the cases would be ready for trial?

     2)   Are there unresolved motions that were pending before

          the MDL court that will need to be refiled in this

          matter?    If so, what are those motions and were they

          fully briefed in the MDL court?

     3)   Are additional motions forthcoming that will need to be

          resolved prior to trial?

     4)   Are any discovery issues outstanding?

     5)   What does any forthcoming trial look like?                   Jury or

          bench?     Length of trial?

     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 16th day of January, 2020.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                     2
